DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the chain in paragraph [0045] for Fig. 10 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 60, 310, 603, and 605. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the teeth in claim 6 and protuberance in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there is more than a single paragraph and it is over 150 words in length.
  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
In paragraph [0021], it reads “with an input end, with an input end” which is a duplicate. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
For claim 6, the limitation “teeth” lacks antecedent basis.
For claim 7, the limitation “protuberance” lacks antecedent basis.
For claim 11, the limitation “feed supply vessel” lacks antecedent basis. For examination purposes, the examiner has treated the limitation to read as the overhead supply line.
For claim 18, the limitation “feed supply vessels” lacks antecedent basis. For examination purposes, the examiner has treated the limitation to read as the overhead supply line.
Claim Objections
Claim 18 is objected to because of the following informalities:  
For claim 18, “swing” should read “swine”. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 In claim 10, lines 4-8, the limitation “a means for constraining relative movement between said plurality of intermediate connector pieces; and a means for stopping relative movement which would have been permitted by said means for constraining relative movement between said plurality of intermediate connector pieces.” has been interpreted under 112f as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for constraining relative movement between said plurality of intermediate connector pieces” and “for stopping relative movement which would have been permitted by said means for constraining relative movement between said plurality of intermediate connector pieces.” without reciting sufficient structure to achieve the function. Claims 14-17 discloses that the means for “for stopping relative movement which would have been permitted by said means for constraining relative movement between said plurality of intermediate connector pieces.” comprises “The system of claim 13 wherein said means for constraining relative movement includes a hinge.” in claim 14, “(Original) The system of claim 13 wherein said means for constraining relative movement included a slotted flange.” in claim 15, “(Original) The system of claim 14 wherein said means for stopping relative movement includes a latch.” in claim 16, and “(Original) The system of claim 15 wherein said means for stopping relative movement includes a pin through said slotted flange.” in claim 17.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“(Original) The system of claim 13 wherein said means for constraining relative movement includes a hinge.” In claim 14.
“(Original) The system of claim 13 wherein said means for constraining relative movement included a slotted flange.” In claim 15.  
“(Original) The system of claim 14 wherein said means for stopping relative movement includes a latch.” In claim 16. 
“(Original) The system of claim 15 wherein said means for stopping relative movement includes a pin through said slotted flange.” In claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, the limitation “said first piece is configured to engage only one of said input end and said exit port” is unclear matter as it is inconsistent with “said first piece is configured to be coupled to said exit port” in claim 1 because claim 1 states how the exit port is required to be coupled with the first piece, and if one were to choose to engage the first piece only to the input end in claim 3, then it would not meet claim 1. 
For claim 18, the limitation “a vessel” in line 16 is unclear matter because is it claiming a different vessel than what was stated in claim 18, lines 3 or 6. 
Claims 9 and 19-20 are rejected as depending upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 does not require all the limitations of claim 1 because claim 1 states how the exit port is required to be coupled with the first piece, and if one were to choose to engage the first piece only to the input end in claim 3, then it would not meet claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20190093801 A1).
Regarding claim 10, Lee teaches a system for reducing cleaning time required for an overhead feed system in a hog confinement building, the system comprising: a plurality of intermediate connector pieces (12 in fig. 2 and [0014]); a means for constraining relative movement between said plurality of intermediate connector pieces (14 and [0014]) (under 35 U.S.C. 112(f) interpretation, the corresponding structure in applicant’s claim 14 includes a hinge “(Original) The system of claim 13 wherein said means for constraining relative movement includes a hinge.”); and a means for stopping relative movement which would have been permitted by said means for constraining relative movement between said plurality of intermediate connector pieces (50, 32 and 40 Figs. 1-11 and [0014])(under 35 U.S.C. 112(f) interpretation, the corresponding structure in applicant’s claim 16 “(Original) The system of claim 14 wherein said means for stopping relative movement includes a latch.”).  
Regarding claim 14, Lee teaches the system of claim 13 and further teaches wherein said means for constraining relative movement includes a hinge (14 and [0014]).
Regarding claim 16, Lee teaches the system of claim 14 and further teaches wherein said means for stopping relative movement includes a latch (50, 32 and 40 Figs. 1-11 and [0014]).  
Claims 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2528343 A). 
Regarding claim 10, Davis teaches a system for reducing cleaning time required for an overhead feed system in a hog confinement building, the system comprising: a plurality of intermediate connector pieces (B and 18 Figs. 2-3); a means for constraining relative movement between said plurality of intermediate connector pieces (13 and Fig. 1)(under 35 U.S.C. 112(f) interpretation, the corresponding structure in applicant’s claim 15 includes a slotted flange “(Original) The system of claim 13 wherein said means for constraining relative movement included a slotted flange.”); and a means for stopping relative movement which would have been permitted by said means for constraining relative movement between said plurality of intermediate connector pieces (28 in Fig. 2-3 as a bolt functions as a pin because a pin is a type of fastener that consists of penetrating a shaft)(under 35 U.S.C. 112(f) interpretation, the corresponding structure in applicant’s claim 17 includes a pin “(Original) The system of claim 15 wherein said means for stopping relative movement includes a pin through said slotted flange.”).
Regarding claim 15, Davis teaches the system of claim 13 wherein said means for constraining relative movement included a slotted flange (13 and Fig. 1).  
Regarding claim 17, Davis teaches the system of claim 15 wherein said means for stopping relative movement includes a pin (28 in Fig. 2-3 as a bolt functions as a pin because a pin is a type of fastener that consists of penetrating a shaft) through said slotted flange.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20200187452 A1) in view of Lee (as above). 
Regarding claim 1, Daniel teaches a system for providing feed to hogs in a hog confinement, the system comprising: a first overhead supply line (22), configured to transport feed from a first location to a second location ([0038]); a boot (10), configured to receive therein feed which has been transported through said first overhead supply line (intended use as the overhead supply line of Daniel is capable of having the boot receive the feed due to the overhead supply line 22 having an opening 24 in Fig. 3B and [0038]), said boot having an exit port (46 in Fig. 7 and [0039]),  with an exit port outside diameter (Fig. 7 50); a downspout (16), with an input end (58), with an input end inside diameter which is larger than said exit port outside diameter (58 has a larger diameter than the exit port outside diameter of Fig. 7); and a connector ([0041]). However, Daniel is silent about a connector having a first piece and a second piece, where said first piece is configured to be coupled to said exit port, without having any single member extending through said input end and into said exit port; and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port.
Lee teaches a connector (20 and [0014]) having a first piece (left of 12 in Fig. 2 and [0014])and a second piece (right of 12 in Fig. 2 and [0014]), where said first piece is configured to be coupled to said exit port (top conduit Fig. 1a and [0014]), without having any single member extending through said input end (bottom conduit Fig. 1b and [0014]) and into said exit port (intended use because 20 is stated to have a status indicator 50, so it would be attached to the exterior of the exit port and input in order for the user to see it); and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port (intended use because 20 is stated to have a visual indicator 50, so it would be attached to the exterior of the exit port and input in order for the user to see it). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a connector having a first piece and a second piece, where said first piece is configured to be coupled to said exit port, without having any single member extending through said input end and into said exit port; and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port as taught by Lee in the connector of Daniel in order to provide a visual on the connector to ensure that it is fully locked and reduces the chance of unintentional release of coupling as the user would be able to adjust the connector if they see it unlocked ([0004] and [0015]).
Regarding claim 2, Daniel as modified by Lee (emphasis on Daniel), teaches the system of claim 1, and further teaches said first piece, but is silent about wherein said first piece is configured to engage both said input end and said exit port. Lee teaches wherein said first piece is configured to engage both said input end and said exit port (intended use as the connector of Lee is capable of having the first piece engage both said input end and said exit port [0002 and [0014] of Lee). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece is configured to engage both said input end and said exit port as taught by Lee in the system of Daniel as modified by Lee in order to ensure that first piece of the connector will always be attached to either the input end or exit port in case the second piece fails to connect the parts properly. 
Regarding claim 4, Daniel as modified by Lee (emphasis on Daniel) teaches system of claim 2, and further teaches said first piece and second piece, but is silent wherein said first piece is configured to mate with the second piece through a hinge. 
Lee teaches wherein said first piece is configured to mate with the second piece through a hinge (14 and [0014] of Lee).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece is configured to mate with the second piece through a hinge as taught by Lee in the system of Daniel as modified by Lee in order to keep the first and second pieces to be connected to each other to prevent one of the pieces from being misplaced and also allows for a more convenient way to attach the connector to two pieces since it can pivot around the two pieces that are aligned ([0002] of Lee).
Regarding claim 5, Daniel as modified by Lee (emphasis on Daniel) teaches the system of claim 4, and further teaches said first and second piece, but is silent about wherein said first piece and said second piece are further configured to selectively mate with each other through a clasp. 
Lee teaches wherein said first piece and said second piece are further configured to selectively mate with each other through a clasp (50 and 32 Figs. 1-11 and [0014] of Lee). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece and said second piece are further configured to selectively mate with each other through a clasp as taught by Lee in the system of Daniel as modified by Lee in order to ensure that the two pieces of the connector are securely attached to each other so that they do not open and disconnect the exit port and input end, causing the feed to spill. 
Regarding claim 6, Daniel as modified by Lee (emphasis on Daniel) teaches the system of claim 5, and further teaches said first and second piece, but is silent about wherein said first piece and said second piece are configured with teeth extending inward to grip one of said exit port and said input end.  
Lee teaches wherein said first piece and said second piece are configured with teeth (16 of Lee) extending inward to grip one of said exit port and said input end (Figs. 2-4 show 16 extending inward of Lee).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece and said second piece are configured with teeth extending inward to grip one of said exit port and said input end as taught by Lee in the system of Daniel as modified by Lee in order to ensure that the first and second pieces bond properly to the exit port and input end and remain in place ([0014] states 16 acting as a bonding device). 
Regarding claim 7, Daniel as modified by Lee (emphasis on Daniel) teaches the system of claim 6, and further teaches said first and second piece, but is silent about wherein said first piece and said second piece are configured with a protuberance extending to grip both of said exit port and said input end. 
 Lee teaches wherein said first piece and said second piece are configured with a protuberance extending to grip both of said exit port and said input end (Figs. 2-4 and see examiner’s illustration of Figs. 2-3 depicting the protuberance capable of griping both exit port and input end). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece and said second piece are configured with a protuberance extending to grip both of said exit port and said input end as taught by Lee in the system of Daniel as modified by Lee in order to ensure that the first and second pieces would still bond properly to the exit port and input end and remain in place incase a portion of the protuberance is broken. 



    PNG
    media_image1.png
    505
    662
    media_image1.png
    Greyscale

Regarding claim 18, Daniel teaches a method of improving efficiency of removing a downspout from an overhead feed vessel in a hog confinement building, the method comprising the steps of: providing a feed distribution system with a feed supply vessel (22) disposed above a floor configured to support swine (Fig. 1 and [0036] depicts a feeding system for each swine); providing a boot (10 and Fig. 2A of Daniel) below one of said feed supply vessel, said boot being configured to receive swine feed from said one of said feed supply vessel (24 and [0038]); providing a downspout (16); providing a connector ([0041]), which are disposed between said boot and said downspout (Fig. 2A depicts the boot and downspout connected to each other), and which are configured, in combination, to: provide for containing moving animal feed therethrough (Fig. 1-2A and [0037]). However, Daniel is silent about a plurality of feed supply vessels, providing a plurality of intermediate connector pieces, and detaching said downspout from fluid communication with said boot; and where said step of detaching is done without removing any member which extends into any feed flow portion of a vessel which is configured to move feed from said boot to a lower location.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of feed supply vessels in the system of Daniel, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending of the user, they may want to also include a different type of feed from another feed storage to provide a feed mixture so that the swine may get the proper nutrition). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lee teaches providing a plurality of intermediate connector pieces (12 in fig. 2 and [0014]), and detaching (the hinge 14 and clamping mechanism 32 allow for it to detach [0014]) said downspout from fluid communication with said boot (intended use because the combination of Daniel and Lee will allow for the downspout and boot to be detached); and where said step of detaching is done without removing any member (intended use because [0014] would allow for the user to only remove said plurality of intermediate connector pieces without removing any member) which extends into any feed flow portion of a vessel which is configured to move feed from said boot to a lower location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of intermediate connector pieces, and detaching said downspout from fluid communication with said boot; and where said step of detaching is done without removing any member which extends into any feed flow portion of a vessel which is configured to move feed from said boot to a lower location as taught by Lee in the method of Daniel in order to provide a visual on the intermediate connector pieces to ensure that it is fully locked and reduces the chance of unintentional release of coupling as the user would be able to adjust the connector if they see it unlocked ([0004] and [0015]) instead of having to detach the boot and downspout.
For claim 19, Daniel as modified by Lee (emphasis on Lee) teaches the method of claim 18, and further teaches where said step of detaching is done without the use of a hand held tool to interact with screws, bolts, or nuts (14 for hinge, 32 for the clasp and [0014] allows for the user to detach the intermediate connector pieces without a tool of Lee).  
For claim 20, Daniel as modified by Lee (emphasis on Lee) the method of claim 18 where said step of detaching is done without a need to pull downward on the downspout (14, 32 and [0014] allows for the user to detach the intermediate connector pieces without pulling the downspout downward of Lee).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (as above) and Lee (as above) as applied to claims 7, 6, 5, 4, and 2 above, and further in view of Condon (US 3298698 A). 
Regarding claim 8, Daniel as modified by Lee (emphasis on Daniel), teaches system of claim 7, and further teaches said first piece, but is silent wherein said first piece has an angled non- cylindrical transition region therein. Condon teaches wherein said first piece has an angled non- cylindrical transition region (18 in Figs. 6-7 Col 3, line 6-25) therein. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece has an angled non- cylindrical transition region therein as taught by Condon in the system of Daniel as modified by Lee in order to apply an inward compressive force to seal two end sections having different diameters (Col 1, line 53-59; Col 2, line 13-19; Col 3, line 6-25; Col 4, line 14-17). 
Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 20200187452 A1) in view of Davis (as above). 
Regarding claim 1, Daniel teaches a system for providing feed to hogs in a hog confinement, the system comprising: a first overhead supply line (22), configured to transport feed from a first location to a second location ([0038]); a boot (10), configured to receive therein feed which has been transported through said first overhead supply line (intended use as the overhead supply line of Daniel is capable of having the boot receive the feed due to the overhead supply line 22 having an opening in Fig. 3B and [0038]), said boot having an exit port (46 in Fig. 7 and [0039]),  with an exit port outside diameter (Fig. 7 50); a downspout (16), with an input end (58), with an input end inside diameter which is larger than said exit port outside diameter (58 has a larger diameter than the exit port outside diameter of Fig. 7); and a connector ([0041]). However, Daniel is silent about a connector having a first piece and a second piece, where said first piece is configured to be coupled to said exit port, without having any single member extending through said input end and into said exit port; and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port.
Davis teaches a connector (Col.1 lines 1-10 of Davis) having a first piece (B of Davis) and a second piece (18 of Davis), where said first piece is configured to be coupled to said exit port (11 of Davis), without having any single member extending through said input end (20 of Davis) and into said exit port (intended use because there is a center opening 16 where the pipe would inserted, so it would be attached to the exterior of the exit port and input in order for the user to see it); and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port (intended use because there is a center opening 16 where the pipe would inserted, so it would be attached to the exterior of the exit port and input in order for the user to see it).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a connector having a first piece and a second piece, where said first piece is configured to be coupled to said exit port, without having any single member extending through said input end and into said exit port; and where said second piece is configured to be coupled to said input end, without having any member extending through said input end and into said exit port as taught by Davis in the connector of Daniel in order to allow for more easily effective coupling regardless of whether or not the orifices are equal in number or located at different distances from the axial center (col 1, ln 1-16).
Regarding claim 3, Daniel as modified by Davis (emphasis on Daniel) teaches the system of claim 1, and further teaches said first and second piece, but is silent about wherein said first piece is configured to engage only one of said input end and said exit port.  Davies teaches wherein said first piece is configured to engage only one of said input end (12 of Daniel) and said exit port (B and Figs. 1-3 and Col. 1  lines 47-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece is configured to engage only one of said input end and said exit port as taught by Davis in the system of Daniel as modified by Lee in order to allow the user to use a specific connecting piece to either input end or exit port incase the input end or exit port had different shapes, diameter or features  such as the pipe having a thread end (Col. 1, lines 47-51). 
Regarding claim 9, Daniel as modified by Davis (emphasis on Daniel) teaches the system of claim 3, and further teaches said first piece, but is silent about wherein said first piece is configured to engage said exit port and has a wide flange with a plurality of orifices therethrough each with a wide head receiving portion and a narrower shaft receiving portion. 
Davis teaches wherein said first piece is configured to engage said exit port (Col. 1, lines 47-51 of Davis) and has a wide flange (Fig. 1 of Davis) with a plurality of orifices (13 in Fig. 1 of Davis) therethrough each with a wide head receiving portion and a narrower shaft receiving portion (Fig 1 and Col. 2, lines 7-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first piece is configured to engage said exit port and has a wide flange with a plurality of orifices therethrough each with a wide head receiving portion and a narrower shaft receiving portion as taught by Davis in the system of Daniel as modified by Lee in order to secure the fasteners inserted into the orifices with the narrower shaft and prevent them from sliding out of the wider end on the orifices. 
Claims 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) as applied to claim 10 above, and further in view of Daniel (as above).  
Regarding claim 11, Lee teaches the system of claim 10, but is silent about further comprising a feed supply vessel disposed above a floor configured to support swine, said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces.  
Daniel teaches further comprising a feed supply vessel (22 of Daniel) disposed above a floor configured to support swine (Fig. 1 and [0036] depicts a feeding system for each swine), said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces ([0041] and intended use as the combination of Lee and Daniel will allow for the feed to flow from the feed supply vessel and into the intermediate connector pieces).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a feed supply vessel disposed above a floor configured to support swine, said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces as taught by Daniel in the system of Lee in order to transport feed from the storage to the reservoir so that the swine can receive their food without the user having to manually feed the swine ([0038] of Daniel). 
Regarding claim 12, Lee teaches the system of claim 10, but is silent about the system of claim 11 further comprising a boot disposed between said feed supply vessel and said plurality of intermediate connector pieces.  Daniel teaches a boot (10 and Fig. 2A of Daniel) disposed between said feed supply vessel and said plurality of intermediate connector pieces (intended use because the combination of Lee and Daniel will have the boot disposed between said feed supply vessel and said plurality of intermediate connector pieces). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a boot disposed between said feed supply vessel and said plurality of intermediate connector pieces as taught by Daniel in the system of Lee in order to have the boot store the feed it receives from the feed supply vessel ([0037] of Daniel).
Regarding claim 13, Lee teaches the system of claim 12, but is silent about further comprising a downspout coupled to said boot by said plurality of intermediate connector pieces.  Daniel teaches further comprising a downspout (16 of Daniel) coupled to said boot by said plurality of intermediate connector pieces (intended use because the combination of Lee and Daniel will have the downspout be coupled to said boot by said plurality of intermediate connector pieces). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a downspout coupled to said boot by said plurality of intermediate connector pieces as taught by Daniel in the system of Lee in order to dispense the feed in a feeding bowl to the swine ([0039] of Daniel).
Claims 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (as above) as applied to claim 10 above, and further in view of Daniel (as above).  
Regarding claim 11, Davis teaches the system of claim 10, but is silent about further comprising a feed supply vessel disposed above a floor configured to support swine, said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces.  
Daniel teaches further comprising a feed supply vessel (22 of Daniel) disposed above a floor configured to support swine (Fig. 1 and [0036] depicts a feeding system for each swine), said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces ([0041] and intended use as the combination of Davis and Daniel will allow for the feed to flow from the feed supply vessel and into the intermediate connector pieces).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a feed supply vessel disposed above a floor configured to support swine, said feed supply vessel being coupled to and configured for providing flow of feed to said plurality of intermediate connector pieces as taught by Daniel in the system of Davis in order to transport feed from the storage to the reservoir so that the swine can receive their food without the user having to manually feed the swine ([0038] of Daniel). 
Regarding claim 12, Davis teaches the system of claim 10, but is silent about the system of claim 11 further comprising a boot disposed between said feed supply vessel and said plurality of intermediate connector pieces.  Daniel teaches a boot (10 and Fig. 2A of Daniel) disposed between said feed supply vessel and said plurality of intermediate connector pieces (intended use because the combination of Davis and Daniel will have the boot disposed between said feed supply vessel and said plurality of intermediate connector pieces). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a boot disposed between said feed supply vessel and said plurality of intermediate connector pieces as taught by Daniel in the system of Davis in order to have the boot store the feed it receives from the feed supply vessel ([0037] of Daniel).
Regarding claim 13, Davis teaches the system of claim 12, but is silent about further comprising a downspout coupled to said boot by said plurality of intermediate connector pieces.  Daniel teaches further comprising a downspout (16 of Daniel) coupled to said boot by said plurality of intermediate connector pieces (intended use because the combination of Davis and Daniel will have the downspout be coupled to said boot by said plurality of intermediate connector pieces). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a downspout coupled to said boot by said plurality of intermediate connector pieces as taught by Daniel in the system of Davis in order to dispense the feed in a feeding bowl to the swine ([0039] of Daniel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rovira (US 6868801 B2) teaches a first and second piece connector. 
Olmos (US 20110220029 A1) teaches a base that can work as a slotted flange. 
Vosbikian (US 20100031890 A1) teaches a pin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        12/13/2022

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643